I am unable to concur in the opinion prepared for the Court in this case by Mr. Justice THOMAS.
Statutes authorizing seizure and confiscation of property must be strictly construed. See Hart v. State, 89 Fla. 202,103 So. 633.
In this case the Commissioner of Agriculture of the State of Florida has seized a part of plaintiff's citrus crop and has indicated that he will seize several hundred other boxes of plaintiff's fruit and destroy all of such citrus fruit.
The authority of the Commissioner to seize and destroy *Page 887 
citrus fruit because of containing arsenic is found in Chapter 11844, Acts of 1927. Sections 3, 4, 5 and 6 of the Act are as follows:
"Sec. 3. The citrus fruit inspectors who shall be appointed by the Governor upon recommendation of the Commissioner of Agriculture, and the special citrus fruit inspectors who may from time to time be designated by the Commissioner of Agriculture, in accordance with Chapter 10103, Laws of Florida, Acts of 1925, shall be authorized to inspect citrus fruits hereunder at any packing house or other place where citrus fruit is being received or prepared for sale and transportation and to carry out the provisions of this Act in general under the direction and supervision of the Commissioner of agriculture and subject to the provisions of law and the rules and regulations prescribed by the Commissioner of Agriculture.
"Sec. 4. Whenever any citrus fruit inspector or special citrus fruit inspector shall find citrus fruit at any packing house or other place where the same is being received and prepared for sale or transportation which citrus fruit shall, when tested under the provisions of Chapter 10103, Laws of 1925, show an abnormal and excessively high ratio of total soluble solids of the juice thereof to the anhydrous citric acid thereof, indicating the presence of arsenic therein, it shall become the duty of said inspector to at once seize and take possession said citrus fruit pending the procuring of the chemical analysis hereinafter provided for, notifying the manager or other person in charge of said packing house of such seizure. It shall be unlawful for the manager of said packing house, or the owner of said citrus fruit, or any person whomsoever to sell, transport, or in any way move or dispose of any of said fruit from the time of seizure thereof until after the making of said chemical analysis and *Page 888 
the receipt of the chemist's report thereon; provided, that no citrus fruit so seized may be held by any inspector more than 96 hours after the time of seizure thereof unless the same shall be shown by the chemist's analysis to contain arsenic.
"Sec. 5. Upon the making of seizure of any citrus fruit as provided for in Section 4 hereinabove, it shall be the duty of the inspector making said seizure to immediately draw samples therefrom as shall be provided for by regulations to be issued by the Commissioner of Agriculture drawing said samples either from the packing bins, or elsewhere in the packing house, or from field boxes or vehicles delivering said citrus fruit to said packing house. Such samples, so drawn by said Inspector, shall be transported with all possible haste to such chemist or chemists as may be designated by the Commissioner of Agriculture for the making by such chemist or chemists of a chemical analysis thereof to determine whether or not the said citrus fruit contains arsenic. It shall be the duty of said chemist or chemists to make said analysis with all proper haste and to report by the quickest means available the result of said analysis, as soon as the same is completed, to the Inspector making the seizure. If the said analysis shall show that the said citrus fruit contains no arsenic it shall be the duty of the inspector to release the fruit from seizure as soon as he receives the report of the chemist or chemists thereon.
"Sec. 6. All citrus fruit prepared for sale or transportation or which is being prepared for such purposes, or which has been or is being delivered for sale or transportation, that may be shown by chemical analysis hereinabove provided for to contain arsenic or any compound or derivative of arsenic shall be destroyed by the inspector making seizure of the same or by any citrus fruit inspector or by *Page 889 
the sheriff of the county where found, or may be provided by regulations prescribed by the Commissioner of Agriculture."
Section 4 specifically provides:
"Whenever any citrus fruit inspector or special citrus fruit inspector shall find citrus fruit at any packing house or other place where the same is being received or prepared for sale or transportation which citrus fruit shall, when tested under the provisions of Chapter 10103, Laws of 1925, show an abnormal and excessively high ratio of total soluble solids of the juice thereof to the anhydrous citric acid thereof, indicating the presence of arsenic therein, it shall become the duty of said inspector to at once seize and take possession of said ctirus fruit pending the procuring of the chemical analysishereinafter provided for. * * *" (Emphasis supplied.)
Section 5 Specifically provides:
"Upon the making of seizure of any citrus fruit asprovided for in Section 4 hereinabove, it shall be the duty of the inspector making said seizure to immediately draw samples therefrom as shall be provided for by regulations to be issued by the Commissioner of Agriculture, drawing said samples either from the packing boxes or vehicles delivering said citrus fruit to said packing house. Such samples so drawn by said inspector shall be transported with all possible haste to such chemist or chemists as may be designated by the Commissioner of Agriculture for the making by such chemist or chemists of a chemical analysis thereof to determine whether or not the said citrus fruit contains arsenic. It shall be the duty of said chemist or chemists to make said analysis with all proper haste and to report by the quickest means available the result of said *Page 890 
analysis, as soon as the same is completed, to the inspector making the seizure." (Emphasis supplied.)
Section 6 specifically provides:
"All citrus fruit prepared for sale or transportation or which is being prepared for such purposes, or which has been or is being delivered for sale or transportation, that may be shown by the chemical analysis hereinabove provided for," etc. * * *
Sections 4 and 6, supra, were amended by Sections 4 and 5 of Chapter 14485, Acts of Extraordinary Session, 1929, but only by a proviso to the effect that the provisions of such Sections should not apply to fruit within the area quarantined on account of the Mediterranean fruit fly.
So there is no provision for seizing the fruit because of having been sprayed with arsenic except under the condition set forth in Section 4 of the Act and there is no provision for the confiscation and destruction of any fruit because of arsenic therein, except such as may be seized under Section 4 of the Act.
So the legislative determination was to prohibit the use of arsenic on citrus fruit but not to make citrus fruit subject to being seized and confiscated unless the fruit when inspected under the provisions of Chapter 10103, Acts of 1925, should "show an abnormal and excessively high ratio of total soluble solids of the juice thereof to the anhydrous citrus acid thereof, indicating the presence of arsenic therein."
Section 9 of the Act provides penalties by way of criminal prosecution for violation of the provisions of the Act and there are no limitations in the Act as to the method of acquiring evidence for criminal prosecutions.
The Legislature, however, has apparently determined that unless the arsenic content was sufficient to cause an "abnormal *Page 891 
and excessively high ratio of total soluble solids of the juice thereof to the anhydrous citric acid thereof" there would not be sufficient detrimental effect upon the fruit by reason of the application of arsenic to warrant its seizure and destruction.
This must be true because the Legislature definitely provided in the four sections above quoted for each and every step to be taken in the inspection, examination and tests to be made to culminate in seizure and confiscation. The procedure prescribed by the Legislature for the seizure and confiscation of property must be strictly adhered to and followed. When the Legislature has provided the procedure by which property may be seized and confiscated the Legislature, and the Legislature only, may change the requirements. If the legislative requirements are not complied with in the seizure and confiscation by administrative officers, then one is deprived of his property without due process of law.
The contention that such construction if placed upon the Act will destroy its intended efficacy is not one to be heard by the judiciary, nor should it impel any administrative department to substitute its judgment for that of the Legislature. If the legislative authority in this regard has been too narrowly circumscribed, it is within the legislative power to broaden the authority, staying only within the bounds fixed by the Constitution. The administrative officers are bound to take the law as the Legislature has enacted it and the courts may neither take from nor add to the provisions of legislative enactments, except when required to do so because the enactment fails to meet the standard fixed by the Constitution.
It is affirmatively shown by the record in this case that the fruit involved did not contain arsenic, if at all, in such *Page 892 
quantity to in anywise affect its acidity, its soluble solids, or to be identified or separated by a chemical analysis of the whole fruit and that only a little more than a trace of arsenic could be determined by chemical analysis of a thin outer portion of the peel only. The record shows affirmatively that the fruit was not seized pursuant to the provisions of Section 4 of the Act, supra, and that the analysis was not made pursuant to a seizure under the provisions of Section 4, supra.
Therefore, the seizure and the threatened confiscation and destruction is without authority of law.
Whether or not the so-called point of tolerance (.00028) fixed by the Commissioner of Agriculture is fair and reasonable is a question not at all involved in the disposition of this case. This question might become pertinent in a case where fruit has been seized under the provisions of Section 4,supra, but as there is no provision for confiscation because of arsenic content except pursuant to seizure under the provisions of Section 4, supra, the question of the reasonableness of the point of tolerance so fixed is not necessary to be considered in any case where grounds for seizure as provided by said Section 4 is not established.
The power to make rules and regulations conferred on an administrative officer or board does not include the power to change or amend legislative Acts and the rule-making and regulation-making authority conferred must always be exercised within the limits and standards fixed by the Legislature. If it were otherwise, government would become intolerable and citizens would be stripped of sacred rights without trial and without due process of law. This case is a fair example of such result.
The order appealed from should be reversed with directions that decree of injunction be entered. *Page 893 
                    ON PETITION FOR REHEARING